DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                        CELESTINO A. JAPNGIE,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-2101

                            [October 19, 2017]

    Appeal of order denying 3.850 motion from the Circuit Court for the
Fifteenth Judicial Circuit; Palm Beach County, John S. Kastrenakis,
Judge; L.T. Case No. 2011CF007202A.

  Celestino A. Japngie, Doral, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.